                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     HENRY C. HAYES,                                Case No. 19-cv-05216-WHO (PR)
                                         aka HENRY M. MITCHELL, JR.,
                                   8                   Plaintiff,                       ORDER DISMISSING COMPLAINT
                                   9            v.
                                                                                        WITH LEAVE TO AMEND
                                  10
                                         RALPH DIAZ, et al.,
                                  11                                                    Dkt. Nos. 2 and 5
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                                                           INTRODUCTION
                                  14
                                              Plaintiff Henry C. Hayes, aka Henry M. Mitchell, Jr., alleges that staff at Pelican
                                  15
                                       Bay State Prison violated his First Amendment right to receive and possess mail. The
                                  16
                                       complaint containing these allegations does not attach liability to any named defendant,
                                  17
                                       with one possible exception. Accordingly, the complaint is DISMISSED with leave to file
                                  18
                                       an amended complaint on or before December 16, 2019.
                                  19
                                                                              DISCUSSION
                                  20
                                       A.     Standard of Review
                                  21
                                              A federal court must conduct a preliminary screening in any case in which a
                                  22
                                       prisoner seeks redress from a governmental entity or officer or employee of a
                                  23
                                       governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  24
                                       cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  25
                                       upon which relief may be granted or seek monetary relief from a defendant who is immune
                                  26
                                       from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must be liberally construed.
                                  27
                                       See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  28
                                   1          A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                   2   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                   3   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                   4   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                   5   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                   6   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                   7   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                   8   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55
                                   9   (9th Cir. 1994).
                                  10          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  11   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  12   violated, and (2) that the alleged violation was committed by a person acting under the
Northern District of California
 United States District Court




                                  13   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  14   B.     Legal Claims
                                  15          Hayes alleges that in February 2019, defendants interfered with his First
                                  16   Amendment rights by refusing him a package that exceeded the prison’s weight limit. He
                                  17   names as defendants Ralph Diaz, the Secretary of the CDCR; Jim Robertson, the warden
                                  18   of Pelican Bay; D. Wilcox, a correctional captain at Pelican Bay; and Z. Love, also a
                                  19   Pelican Bay employee.
                                  20          Hayes fails to state plausible facts that would state a claim against any defendant.
                                  21   In fact, he does not reference liability in connection with anyone other than Robertson,
                                  22   who is the only defendant whose actions related to the actual deprivation of the package
                                  23   are described with any specificity. (Compl., Dkt. No. 1 at 3-4.) The complaint is
                                  24   DISMISSED with leave to amend to cure these deficiencies.
                                  25          The pleading standard “demands more than an unadorned, the-defendant-
                                  26   unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. “A person deprives another
                                  27   ‘of a constitutional right, within the meaning of section 1983, if he does an affirmative act,
                                  28   participates in another’s affirmative acts, or omits to perform an act which he is legally
                                                                                     2
                                   1   required to do that causes the deprivation of which [the plaintiff complains].” Leer v.
                                   2   Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (quoting Johnson v. Duffy, 588 F.2d 740, 743
                                   3   (9th Cir.1978)). The inquiry into causation must be individualized and focus on the duties
                                   4   and responsibilities of each individual defendant whose acts or omissions are alleged to
                                   5   have caused a constitutional deprivation. Id. Hayes must pay attention to those
                                   6   requirements.
                                   7          In addition, he premises Diaz’s liability on his role as supervisor. This is
                                   8   insufficient. It is very difficult to plead claims against persons based on their role as
                                   9   supervisors, especially where, as here, there are no facts showing that any of these
                                  10   defendants had a personal involvement in any of the allegedly unconstitutional acts. There
                                  11   is no respondeat superior liability under § 1983, see Taylor v. List, 880 F.2d 1040, 1045
                                  12   (9th Cir. 1989), which means that a person is not automatically held responsible simply
Northern District of California
 United States District Court




                                  13   because he or she is a supervisor of an employee who commits a wrong. It is not enough
                                  14   that the supervisor merely has a supervisory relationship over the defendants; the plaintiff
                                  15   must show that the supervisor “participated in or directed the violations, or knew of the
                                  16   violations and failed to act to prevent them.” Id. (emphasis added). Furthermore,
                                  17   supervisor defendants are entitled to qualified immunity where the allegations against them
                                  18   are simply “bald” or “conclusory” because such allegations do not “plausibly” establish the
                                  19   supervisors’ personal involvement in their subordinates’ constitutional wrong. Iqbal, 129
                                  20   U.S. at 675-82. There is nothing in the complaint that indicates Diaz’s personal
                                  21   knowledge or involvement.
                                  22          It is also difficult to state claims against grievance reviewers. Mere involvement in
                                  23   reviewing an inmate’s administrative grievance does not necessarily demonstrate
                                  24   awareness of an alleged violation, or contribute to the underlying violation. George v.
                                  25   Smith, 507 F.3d 605, 609 (7th Cir. 2007). “Only persons who cause or participate in the
                                  26   violations are responsible.” Id. “Ruling against a prisoner on an administrative complaint
                                  27   does not cause or contribute to the violation.” Id. Hayes is advised to remember this in
                                  28   drafting his amended claims.
                                                                                      3
                                   1                                             MOTIONS
                                   2          Hayes filed a motion to proceed in forma pauperis (IFP). (Dkt. No. 2.) He was
                                   3   ordered to show cause why pauper status was not barred under 28 U.S.C. § 1915(g), Hayes
                                   4   having brought at least three actions or appeals that counted as strikes under the statute.1
                                   5   Rather than show cause, Hayes paid the filing fee. (Dkt. No. 4.) Accordingly, the Order to
                                   6   Show Cause is DISCHARGED and Hayes’s IFP motion is DENIED.
                                   7          Hayes’s motion regarding service on defendants is DENIED as moot. (Dkt. No. 5.)
                                   8                                          CONCLUSION
                                   9          The complaint is DISMISSED with leave to file an amended complaint on or before
                                  10   December 16, 2019. The new complaint must include the caption and civil case number
                                  11   used in this order (19-05216 WHO (PR)) and the words FIRST AMENDED
                                  12   COMPLAINT on the first page. Because an amended complaint completely replaces the
Northern District of California
 United States District Court




                                  13   previous complaints, plaintiff must include in his first amended complaint all the claims he
                                  14   wishes to present and all of the defendants he wishes to sue. See Ferdik v. Bonzelet, 963
                                  15   F.2d 1258, 1262 (9th Cir. 1992). He may not incorporate material from the prior
                                  16   complaint by reference. Failure to file an amended complaint that complies in all respects
                                  17   with this order will result in dismissal of this action without further notice to plaintiff.
                                  18          The Order to Show Cause is DISCHARGED. (Dkt. No. 3.)
                                  19          Hayes’s IFP and service motions are DENIED. (Dkt. Nos. 2 and 5.)
                                  20          The Clerk shall terminate all pending motions.
                                  21          IT IS SO ORDERED.
                                  22   Dated: November 18, 2019
                                                                                           _________________________
                                  23
                                                                                           WILLIAM H. ORRICK
                                  24                                                       United States District Judge
                                  25

                                  26
                                  27   1
                                         The Order to Show Cause identified seven prior actions or appeals that were dismissed by
                                  28   a federal court on grounds that they were frivolous or malicious, or because they failed to
                                       state a claim for relief. (Dkt. No. 3 at 2-3.)
                                                                                       4
